Citation Nr: 1031191	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-33 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for 
degenerative disc disease (DDD) of the lumbar spine, to include a 
compensable rating prior to February 4, 2009.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for a higher rating, he has not 
submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

The issue of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period prior to February 4, 2009, the Veteran's DDD 
of the lumbar spine did not limit the forward flexion of his 
thoracolumbar spine to 60 degrees or less, it did not limit the 
combined range of motion of the thoracolumbar spine to 235 
degrees or less, and it did not cause incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during a 12 month period.

2.  The Veteran's DDD of the lumbar spine mild neurologic 
impairment in his right lower extremity.

3.  During the course of the Veteran's appeal, the range of 
motion in his lumbar spine has not been shown to be limited to 30 
degrees or less of forward flexion or to 120 degrees or less of 
combined motion.  It has also not been shown that the DDD 
produces muscle spasm, guarding, or localized tenderness severe 
enough to result in an abnormal gait or abnormal spinal contour.  
Incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during a 12 month period have also 
not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to February 4, 2009, the criteria for an 
initial compensable evaluation for service-connected DDD of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2009).

2.  The criteria for a separate rating of 10 percent, but no 
more, for mild incomplete paralysis of the sciatic nerve of the 
right lower extremity associated with DDD of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115a, 4.115b, DC 
8520 (2009).

3.  For the period since February 4, 2009, the criteria for an 
evaluation in excess of 10 percent for service-connected DDD of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, 
however, the Veteran's claim was for service connection, which 
was granted.  He then appealed the downstream issue of the rating 
that had been assigned.  Under these circumstances, since the 
original claim was granted, there are no further notice 
requirements under the aforementioned law.  
 
As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, VA treatment records, and private 
treatment records with the claims folder.  The Veteran was also 
offered the opportunity to testify at a hearing before the Board, 
but he declined. 

The Veteran was afforded VA examinations in August 2006 and July 
2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's DDD of the lumbar spine since his 
February 2009 VA examination; and the duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the VA examination reports to 
be thorough and adequate and notes that they provide a solid 
medical foundation upon which to base a decision on the Veteran's 
claim.  The VA examiners personally interviewed and examined the 
Veteran, including eliciting a history from the Veteran, and 
provided the information necessary to evaluate his disability 
under the applicable rating criteria.

As such, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

II.  Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.
 
Here, the Veteran filed a claim of service connection for DDD of 
the lumbar spine in July 2006, which was granted in a March 2007 
rating decision that assigned a noncompensable rating under 
Diagnostic Code 5242 effective January 1, 2007.  The Veteran 
filed a notice of disagreement with the initial rating and, in an 
April 2009 rating decision, the RO increased his evaluation to 10 
percent disabling effective February 4, 2009, the date of a VA 
spine examination which revealed limited forward flexion of the 
lumbar spine.  

As such, the Board must consider the propriety of the 
noncompensable rating assigned prior to February 4, 2009, as well 
as the 10 percent rating assigned since February 4, 2009.  
However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against a higher rating 
during either period.  Accordingly, the appeal will be denied.  

The Veteran's degenerative disc disease of the lumbar spine is 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5242.  
It can be rated in one of two ways:  either on the basis of the 
total duration of incapacitating episodes or on the basis of a 
general formula for rating diseases or injuries of the spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  A 10 percent rating is 
warranted when there are incapacitating episodes having a total 
duration of at least one week but less than two weeks during the 
past 12 months.  A 20 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent rating was warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 
5243

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, the noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

A 10 percent rating is warranted for degenerative disc disease, 
when forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees; or, when the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, when muscle spasm, 
guarding, or localized tenderness does not result in an abnormal 
gait or abnormal spinal contour; or, when there is a vertebral 
body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for degenerative disc disease at 
L5-S1, when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or where 
there is favorable ankylosis of the entire thoracolumbar spine.  
A rating in excess of 40 percent is not available absent a 
showing of ankylosis, which is not present in this case. 

Additionally, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

Compensable Rating for DDD of the Lumbar Spine Prior to February 
4, 2009

Here, the Veteran was afforded a pre-discharge VA examination in 
August 2006 at which time he was diagnosed with lumbar 
degenerative disc disease with no objective findings of 
radiculopathy.  Upon physical examination, there was no increased 
lumbar lordosis or thoracic kyphosis found.  There was also no 
paravertebral muscular atrophy, hypertrophy, spasms, or 
tenderness seen.  Muscular strength testing was equal, 
bilaterally, and normal for the Veteran's age.  The Veteran did 
not use any orthotics, prosthetics, or ambulatory devices.  Range 
of motion testing revealed forward flexion to 90 degrees, 
extension to 30 degrees, lateral rotation to 45 degrees, and 
lateral bending to 30 degrees.  The examiner stated that no 
discomfort or difficulty was observed on range of motion testing.

The Veteran also submitted private treatment records chronicling 
ongoing treatment for low back and right leg pain.  These 
treatment records show that the Veteran was diagnosed with lumbar 
intervertebral disc disease, lumbar foraminal stenosis, lumbar 
facet joint disease, right radiculopathy, and spondylolisthesis.  
It was also noted that he had experienced a mild degree of right 
paravertebral myofascial spasm, and had received epidural steroid 
injections to treat his spine pain.  However, while it was noted 
in these private records that the Veteran had a limited range of 
motion in his lumbar spine, these private records do not contain 
any specific range of motion measurements.  

As such, the evidence prior to February 4, 2009, does not reveal 
forward flexion of the thoracolumbar spine limited to 60 degrees 
or less; nor does it reveal the combined range of motion of the 
thoracolumbar spine to be less than 235 degrees.  In reaching 
this decision, the Board has considered any potential impact from 
functional limitations such as pain or lack of endurance.  
However, at his VA examination it was noted that no discomfort or 
difficulty was observed on range of motion testing.  As such, a 
compensable rating is not warranted prior to February 2009 based 
on limitation of motion.

It is also noted that while a mild degree of right paravertebral 
myofascial spasm was noted in the private treatment records, 
there was no indication that muscle spasm, guarding, or localized 
tenderness was so severe as to result in either an abnormal gait 
or abnormal spinal contour.  

Similarly, although intervertebral disc disease was diagnosed in 
the private treatment records, the evidence does not show 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during any 12 month period.  The 
Veteran has not alleged otherwise.  As such, the Veteran's 
symptomatology prior to February 4, 2009, does not warrant a 
compensable rating under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.

As noted above, the regulations also provide that any 
neurological manifestations of a spinal disability should be 
rated separately, and this will be done below.

In this case, the Veteran submitted several statements from his 
private physicians in October 2008 opining that his 
spondylolisthesis was causing radiating pain down his right leg.  
This opinion was endorsed by both the Veteran's chiropractic 
physician and his pain management specialist.  Furthermore, 
service treatment records show complaints of and treatment for 
right leg pain and paresthesias.  Private treatment records also 
consistently show the Veteran being diagnosed with   right L5 
radiculopathy.

It is true that the VA examiner found no objective findings of 
radiculopathy at the August 2006 examination.  However, such a 
finding directly conflicts with the in-service documentation of 
pain and numbness in the right leg as well as the numerous post-
service diagnoses of radiculopathy made by private physicians.  

A VA examiner also addressed this issue at a February 2009 VA 
examination.  Curiously, the examiner noted that there were no 
objective findings of radiculopathy, and indicated that there was 
no sensory or motor impairment with reference to the right lower 
extremity reported as neuralgia.  Yet, in his final diagnosis, he 
indicated that there were objective findings of radiculopathy in 
the right lower extremity and opined that it was as likely as not 
that his current right leg pain was secondary to his service-
connected DDD of the lumbar spine.  The RO asked the examiner to 
clarify his findings, and, in a March 2009 addendum, he stated 
that there were no objective findings of radiculopathy of the 
right lower extremity, but maintained his opinion that it was as 
likely as not that the Veteran's right leg pain was secondary to 
his service-connected DDD of the lumbar spine.  The RO asked him 
to issue another addendum; and, in July 2009, he amended his 
diagnosis to state, "DDD Lumbar spine L5-S1 with subjective 
right L5-S1 radiculitis.  No objective findings of 
radiculopathy."  


Having weighed the conflicting evidence, the Board concludes that 
it is appropriate in this instance to resolve all reasonable 
doubt in the Veteran's favor and conclude that a separate rating 
is warranted for neurologic manifestations, as the lay and 
medical evidence shows that the Veteran's disc disease is 
productive of a neurologic impairment that impacts the right 
lower extremity.

In evaluating the severity of this neurologic manifestation, the 
Board concludes that the evidence supports a separate 10 percent 
evaluation, and no more, under Diagnostic Code 8520, for 
disability comparable to mild incomplete paralysis of the sciatic 
nerve of his right lower extremity.  The evidence does not show 
that a moderate rating is warranted.  The private treatment 
records consistently show no bowel or bladder incontinence and 
the Veteran consistently (with only several exceptions) rated his 
pain as less than 5/10.  Additionally, the Veteran consistently 
denied weakness in his lower extremities and his sensory was 
generally found to be grossly intact.  Furthermore, at his VA 
examination in February 2009, the examiner found that there was 
no sensory impairment or motor impairment with reference to the 
lower right extremity.

Rating in Excess of 10 Percent for DDD of the Lumbar Spine
Since February 4, 2009

As discussed above, in an April 2009 rating decision, the RO 
increased the Veteran's evaluation for DDD of the lumbar spine to 
10 percent disabling effective February 4, 2009, the date of a VA 
spine examination which revealed limited forward flexion of the 
lumbar spine.  As such, the Board must now consider the propriety 
of the 10 percent rating assigned since February 4, 2009.  
However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

The Veteran was afforded a VA spine examination in February 2009 
at which time he was diagnosed with DDD of the lumbar spine with 
objective findings of radiculopathy of the right lower extremity 
secondary to his DDD of the lumbar spine.  Upon physical 
examination, there was no apparent congenital scoliosis, 
lordosis, kyphosis, flattening, or sacroiliac tenderness.  There 
was also no atrophy or hypertrophy.  Cranial nerves II-XII were 
intact, and sensory examination was symmetrical and equal in all 
areas to pinprick, dull, and light touch.  Vibratory sense was 
intact in all areas.  

Range of motion testing revealed forward flexion limited by pain 
to 70 degrees, extension limited by pain to 5 degrees, lateral 
flexion limited by pain to 10 degrees, and lateral rotation 
limited by pain to 30 degrees.  The examiner noted spasms 
throughout the ranges of motion and also indicated tenderness to 
palpation at the lumbar paraspinal musculature with guarding and 
pain on motion.  However, there was no weakness, tenderness, 
redness, warmth, edema, or deformity upon repetitive active range 
of motion.  Moreover, there was no painful motion, tenderness, 
spasms, edema, fatigability, lack of endurance, weakness, or 
instability except as noted, and no addition limitation of motion 
after at least three repetitions.  

At no time during the course of the Veteran's appeal has the 
evidence shown that the forward flexion of the thoracolumbar 
spine is limited to 30 degrees or less or that the combined range 
of motion of the thoracolumbar spine is limited to less than 120 
degrees.  In February 2009, the VA examiner noted spasms 
throughout the Veteran's thoracolumbar range of motion, but even 
then there was not any indication that muscle spasm, guarding, or 
localized tenderness was severe enough to result in an abnormal 
gait or abnormal spinal contour.  Moreover, the evidence did not 
show incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during any 12 month period; 
and the Veteran specifically denied having any incapacitating 
episodes over the previous 12 months at his VA examination in 
February 2009.  As such, the Veteran's lower back symptomatology 
does not warrant a rating in excess of 10 percent (aside from the 
separate 10 percent rating that was assigned for neurologic 
manifestations) under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has considered the lay statements of the Veteran 
asserting that higher evaluations are warranted for his lumbar 
spine disability.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-connected 
disability is evaluated, are more probative than are the 
subjective evidence of an increased disability.

In so deciding, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
lumbar spine disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's lumbar 
spine with the established criteria found in the rating schedule 
for disabilities of the spine shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
limitation of motion, pain on motion, and spasm, which constitute 
the primary back symptoms that the Veteran has reported 
experiencing.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his lumbar spine.  Additionally, there is 
not shown to be evidence of marked interference with employment 
due to the disability.  

The Board acknowledges that the Veteran's private pain management 
physician opined that his lower back pain is certainly severe 
enough to restrict the type of work that he can do.  However, 
there is nothing in the record which suggests that the lumbar 
spine itself markedly impacts his ability to perform his job as a 
fulltime disaster planner for a county health department.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

A disability rating in excess of 10 percent for DDD of the lumbar 
spine, to include a compensable rating earlier than February 4, 
2009, is denied.

A separate 10 percent rating for mild incomplete paralysis of the 
sciatic nerve of the right lower extremity is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

The Veteran also seeks service connection for GERD, which he 
claims first manifested in service.  

As an initial matter, the Board notes that the Veteran was 
treated for GERD and other gastrointestinal disorders on numerous 
occasions in service.  A February 1997 treatment note indicated 
that the Veteran suffered from substernal pressure which had its 
onset 30 minutes after eating fish and chips.  A diagnosis of 
angina was ruled out.  A treatment note from later that month 
indicated that the Veteran was seen in the emergency room with 
complaints of substernal pressure thought to be gastrointestinal 
in nature.  The Veteran described a history of midsternal 
tightness after eating greasy foods.  The examiner indicated that 
the condition did not seem cardiovascular in nature, but due to a 
positive smoking history and elevated cholesterol levels she 
would check the entire lipid panel and schedule him for treadmill 
testing.  

A July 1997 treatment note indicated that the Veteran continued 
to experience midsternal indigestion, especially after large 
meals or while lifting weights.  He was diagnosed with GERD, and 
a diagnosis of a hiatal hernia was ruled out.  However, in an 
undated treatment note, GERD was later ruled out as a diagnosis 
after the Veteran continued to complain of chest discomfort and 
heartburn.  In March 2005, GERD was still listed among the 
Veteran's chronic illnesses, and a January 2006 note listed GERD 
in his past medical history.  

At his pre-discharge VA examination in August 2006, the Veteran 
reported that he originally noticed a lump in his throat with 
some epigastric pain in 1996 and an upper GI x-ray revealed 
esophageal reflux disease, but oral medication resolved his 
discomfort.  The Veteran reported that he occasionally has a 
flare-up of pain after overeating or eating spicy foods.  The 
examiner diagnosed him with nonulcerative dyspepsia and opined 
that there were no objective findings to support a diagnosis of 
GERD at that time.  

However, since the time of his August 2006 pre-discharge VA 
examination, the Veteran has received private treatment for his 
heartburn-like symptomatology.  Specifically, in April 2008 the 
Veteran was diagnosed with "esophagitis chronic reflux" and it 
was recommended that the Veteran remain on anti-reflux 
medication.  

The Board observes that although a general, pre-discharge VA 
examination was conducted in August 2006, there was never a VA 
examination specific to the gastrointestinal system conducted.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

Here, as discussed above, the Veteran's service treatment records 
indicate that he was diagnosed with GERD several times, and that 
GERD was listed among his chronic illnesses until 2005.  
Furthermore, there is a current diagnosis of esophagitis chronic 
reflux.  

In addition, the Veteran's lay testimony can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Here, the Veteran indicated in his June 2007 notice of 
disagreement that he has suffered from gastrointestinal 
symptomatology from 1997 to the present.  Thus, the Board 
determines that there is evidence of an in-service diagnosis and 
a current disability that could be related to that in-service 
diagnosis so as to require that a VA examination specific to that 
disorder be conducted.  38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 
2009 to present.

2.  Then, schedule the Veteran for an 
appropriate VA examination.  The Veteran's 
claims file should be made available for 
review.  

Following a review of the record and 
examination of the Veteran, the examiner 
should diagnose any gastrointestinal 
disability, and then should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any diagnosed gastrointestinal 
disorder had its initial onset during, or was 
otherwise caused by, the Veteran's military 
service.  The examiner should discuss the 
service treatment records showing 
gastrointestinal symptoms (including in 
February 1997, July 1997, March 2005, and 
January 2006) and should discuss the August 
2006 pre-discharge VA examination.

A complete rationale for any opinion advanced 
should be provided.  If an opinion cannot be 
formed without resorting to mere speculation, 
the examiner should so state and provide a 
reason for such conclusion.

3.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated.  The Veteran and his 
representative should then be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


